department of the treasury internal_revenue_service washington d c tax exempt ane government entities dec ulll hook hxxxx kxkak legend taxpayer a xxxxxxx irax ira y xxxxk xxkxk amount n xxxxx financial tnstitution c xxxxx financial_institution d xxx date xxxxk date 00k date xxkxx set ep rate dear xxxxx this is in response to a request submitted on your behalf by your authorized representative dated date as supplemented by correspondence dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code kk page the following facts and representations have been submitted under penalties of perjury in support of the ruling requested taxpayer a age maintained a simplified_employee_pension pian sep described in sec_408 of the code for employees of his small_business he maintained an sep-individual retirement arrangement ira x for purposes of participating in the sep as an owner-employee ira x was maintained by financial tnstitution taxpayer a intended to roll over the total account balance amount n of ira x into a new ira at financial_institution d and asserts that his failure to accomplish a rollover of amount n as intended within the 60-day period prescribed by sec_408 of the code was due to error by financial_institution d taxpayer a represents that prior to date he received instructions from financial_institution d on how te transfer funds from ira x to a new sep-ira to be opened at financial_institution d financial_institution d sent taxpayer a the appropriate forms to complete financial_institution c issued to taxpayer a a check dated date for amount n he in turn mailed a personal check dated date for amount n payable to financial_institution d together with a completed sep-ira plan authorization form and a completed sep-ira new account form documentation shows that the listing of taxpayer a’s business and the name of his spouse in addition to his name on the check made it unclear for whom an ira was being requested in addition documentation shows that one or more portions of the above-described documents was completed improperly it is represented that financial_institution d required that such document s ba determined acceptable under its sep-ira application procedures before financial_institution d would establish an ira as described in taxpayer a's name but that financial_institution d failed to inform taxpayer a that the documents were not completed properly in response to taxpayer a's application package financial_institution d mailed taxpayer a a letter dated date approximately days after date etter financial_institution d having determined taxpayer a’s check to be unacceptable as drafted retumed it to taxpayer a and requested that he reissue it the letter provided that upon receipt of detailed allocation instructions and identification of the tax_year of the contribution along with the reissued check financial_institution d would invest the assets amount n taxpayer a reissued the check for amount n and financial_institution d received such check within the 60-day rollover period in the the letter that retumed taxpayer a's check to him did not return the authorization form or the account form that taxpayer a had submitted with such check and did not make mention of either document having incorrectly completed fields mo it is represented that financial_institution d provided new application to taxpayer a prior to the expiration of the 60-day period for rolling over amount n into an ira but that financial_institution d did not provide adequate instructions as to why or how the application was to be completed and resubmitted as a result of the failure of financial_institution d to provide timely and sufficient information to taxpayer a the procedures necessary for the establishment of a sep-ira in the name of taxpayer a at financial_institution d were not completed until shortly after the expiration of the 60-day period for rolling over amount n into an ira documentation shows financial_institution d acknowledged that missteps in the processing of taxpayer a’s sep-ira application resulted in unreasonable delay in the approval of such application based on the facts and representations stated above you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code regarding amount n sec_408 d of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ra rollovers sec_408 d a of the code provides that sec_408 d of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if-- i the enfire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60' day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 wooo page sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 3a i received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individuat subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_18 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 3x of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation you submitted is consistent with your assertion that your failure to accomplish a timely rollover of amount n of ira x was caused by errors made by financial_institution d therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount n from ira x you are granted a period of days from the issuance of this ruling letter to contribute amount n into a rollover ira provided all other requirements of sec_408 d of the code except the 60-day requirement are met with respect fo such contribution amount n will be considered a roilover contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations kk page which may be applicable thereto this letter expresses no opinion as to whether ira x satisfied the requirements of sec_408 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power af attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact x00 d 00x by telephone at xxxxx please address all correspondence to se t ep rat4 sincerely yours pba beta laura b warshawsky manager employee pians technical group enclosures deleted copy of ruling letter notice of intention to disclose co xxxkx xkakk okk
